IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38638

STATE OF IDAHO,                                   )     2012 Unpublished Opinion No. 329
                                                  )
       Plaintiff-Respondent,                      )     Filed: January 23, 2012
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
ADAM LEA GALLIANO,                                )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Order denying Idaho          Criminal    Rule    35   motion    for   reduction    of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                       Before GRATTON, Chief Judge; LANSING, Judge;
                                  and GUTIERREZ, Judge

PER CURIAM
       Adam Lea Galliano pled guilty to felony domestic violence. Idaho Code §§ 18-903,
18-918(2). The district court sentenced Galliano to a unified term of ten years, with four years
determinate. 1 After a period of retained jurisdiction for the express purposes of programming
only, the district court relinquished jurisdiction and imposed the original sentence. Galliano filed
an Idaho Criminal Rule 35 motion, which the district court denied. Galliano now appeals.




1
       Galliano was also sentenced to five years indeterminate, to run consecutive to the
domestic violence sentence, for felony aggravated assault. However, the aggravated assault
sentence was not included in Galliano’s Idaho Criminal Rule 35 motion.

                                                 1
       A motion for reduction of sentence under Idaho Criminal Rule 35 is essentially a plea for
leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319,
144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Galliano’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Galliano’s
Rule 35 motion is affirmed.




                                               2